Citation Nr: 0908671	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a fragment wound, left ankle 
with arthritis and limitation of motion.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fragment wound of the left foot with 
neuropathy, to include whether a reduction in rating was 
proper.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a fragment wound with metallic densities, 
right ankle with limitation of motion.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of fragment wound of the right foot 
with neuropathy.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to December 
1954, and from March 1955 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In pertinent part, this rating 
decision assigned a new 10 percent rating under Diagnostic 
Code 5010 for residuals, fragment wound, left ankle (formerly 
evaluated as residuals, fragment wound, left ankle with 
neuropathy, left superficial fibularis nerve with 
tendomuscular strain of the foot); a 10 percent rating for 
neuropathy of the left foot under Diagnostic Code 8520 
(formerly evaluated as residuals, fragment wound, left ankle 
with neuropathy, left superficial fibularis nerve with 
tendomuscular strain of the foot); continued a 10 percent 
rating under Diagnostic Code 5310 for residuals, fragment 
wound with metallic densities, right ankle; and assigned a 
new 10 percent rating under Diagnostic Code 8520 for 
neuropathy of the right foot.  

In addition, since the prior 20 percent rating for the 
Veteran's left foot and ankle disabilities was in effect for 
nerve damage under Diagnostic Code 8522 that the RO has now 
determined to warrant a 10 percent rating, the Board finds 
that the subject appeal additionally includes the issue of 
whether that reduction in rating was proper.  

In June 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

The issues of entitlement to an initial rating in excess of 
10 percent for residuals of a fragment wound, left ankle with 
arthritis and limitation of motion; a rating in excess of 20 
percent for residuals of fragment wound of the left foot with 
neuropathy; a rating in excess of 10 percent for residuals of 
a fragment wound with metallic densities, right ankle with 
limitation of motion; and an initial rating in excess of 10 
percent for residuals of fragment wound of the right foot 
with neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evaluation of the Veteran's neuropathy of the left foot 
was reduced by a rating decision in January 2007, effective 
May 15, 2006, without the Veteran being afforded a rating 
proposing such action and a period of 60 days for the 
presentation of additional evidence to show that compensation 
payments should not be reduced.


CONCLUSION OF LAW

The Veteran's 20 percent evaluation for residuals, fragment 
wound, left ankle with neuropathy, left superficial fibularis 
nerve is restored, effective May 15, 2006.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.105(e) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board has determined that the Veteran's previous 20 
percent rating for residuals, fragment wound, left ankle with 
neuropathy, left superficial fibularis nerve should be 
restored, any failure on the part of VA to notify and/or 
develop the issue of entitlement to restoration pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008) (VCAA), 
cannot be considered prejudicial to the Veteran.  The Board 
will therefore proceed to a review of this issue on the 
merits.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all the material facts and reasons.  
The beneficiary will be notified at his or her latest address 
of record of the contemplated action and furnished the 
detailed reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  38 
C.F.R. § 3.105(e) (2008).

As was indicated above, prior to May 15, 2006, the Veteran's 
nerve damage in the left foot and ankle was rated as 20 
percent disabling as residuals, fragment wound, left ankle 
with neuropathy, left superficial fibularis nerve with 
tendomuscular strain of the right foot, pursuant to 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8522 (2008).  The Board finds 
that the reference to the strain of the right foot is a 
typographical error, as the RO had actually granted service 
connection for strain of the left foot and incorporated that 
into the veteran's already service-connected disability in a 
March 1994 rating decision.  

Consequently, when the January 2007 rating decision assigned 
a 10 percent rating for neuropathy of the left foot, even 
though it concurrently assigned a separate rating for left 
ankle arthritis, the Board finds that it reduced a long-
standing 20 percent rating for neuropathy of the left foot.  
Thus, the Board finds that it must examine the propriety of 
this reduction.  

The Board has reviewed the evidence of record as to the 
propriety of the January 2007 rating decision which reduced 
the evaluation for service-connected neuropathy of the left 
foot from 20 percent to 10 percent, effective May 15, 2006, 
and finds that the notice of the reduction was not in 
compliance with the requirements set forth in 38 C.F.R. § 
3.105(e).  More specifically, as was previously noted, 38 
C.F.R. § 3.105(e) provides that where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all the material facts and reasons, that the beneficiary will 
be notified at his or her latest address of record of the 
contemplated action and furnished the detailed reasons 
therefor, and that the beneficiary will be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  In this regard, the Board can locate no notice of any 
rating proposing the reduction of the 20 percent rating for 
neuropathy of the left foot.  The technical failure to carry 
out the express mandates of due process provided by the 
controlling regulation can not now be cured.  Accordingly, 
the Board is compelled to find that the reduction of the 
evaluation of this disability was not in compliance with the 
considerations set forth in 38 C.F.R. § 3.105(e), and that 
restoration of the Veteran's 20 percent evaluation for 
residuals, fragment wound, left ankle with neuropathy, left 
superficial fibularis nerve is therefore warranted, effective 
from May 15, 2006.


ORDER

The restoration of the 20 percent evaluation for residuals, 
fragment wound, left ankle with neuropathy, left superficial 
fibularis nerve, is granted, effective May 15, 2006, subject 
to the statutes and regulations governing the payment of 
monetary benefits.  

REMAND

With respect to the issues of entitlement to an initial 
rating in excess of 10 percent under Diagnostic Code 5010 for 
residuals of a fragment wound, left ankle with arthritis and 
limitation of motion; a rating in excess of 20 percent under 
Diagnostic Code 8522 for residuals of fragment wound of the 
left foot with neuropathy; a rating in excess of 10 percent 
under Diagnostic Code 5310 for residuals of a fragment wound 
with metallic densities, right ankle with limitation of 
motion; and an initial rating in excess of 10 percent under 
Diagnostic Code 8520 for residuals of fragment wound of the 
right foot with neuropathy, the Board has carefully examined 
the examinations conducted for the purpose of assessing the 
nature and severity of these disabilities in November 2006 
and September 2007, and finds that these examinations are 
inadequate for rating purposes.  

These deficiencies include the lack of a review of the claims 
folder in connection with either examination, the lack of 
findings that would permit the Board to determine the muscle 
groups involved with respect to the fragment wounds to the 
right and left ankle/foot, and the extent of muscle damage to 
each involved muscle group, the lack of findings that would 
permit the Board to determine the nerves that were damaged as 
a result of the fragment wounds to the right and left 
ankle/foot, and the extent of current nerve damage, and the 
lack of findings that would permit the Board to determine the 
scarring from the fragment wounds to the right and left 
ankle/foot, the extent of that scarring, and whether any such 
scarring is painful on examination. 

Consequently, the Board finds that all of the issues must be 
remanded for further examination to determine the nature and 
extent of the Veteran's residuals of fragment wounds to the 
left and right foot/ankle.  Any recent VA treatment records 
should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from the 
Pensacola VA treatment facility, dated 
since October 2007.

2.  Thereafter, make arrangements for 
the Veteran to have appropriate 
examination(s) to determine the current 
condition of his residuals of the 
fragment wounds to the left and right 
ankle/foot.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination report(s).  Any indicated 
studies should be conducted.

The examiner(s) should identify all 
residuals attributable to the Veteran's 
service-connected fragment wounds to 
the left and right ankle/foot, to 
include any scars, muscle, orthopedic, 
and neurological residuals.

The examiner(s) should note the range 
of motion measurements for the left and 
right foot/ankle, including ankle 
dorsiflexion and plantar flexion, as 
appropriate.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should 
additionally be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the left and right ankle/foot are 
used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment in terms of slight, 
moderate, moderately severe, and 
severe, including any muscle impairment 
of Muscle Groups X, XI, and XII.

The examiner(s) should also describe in 
detail the Veteran's scars, including 
whether they are painful on 
examination.

The examiner(s) should also state 
whether there are any neurological 
residuals associated with the Veteran's 
service-connected disability and 
identify any nerves involved.  If so, 
the examiner(s) should also 
specifically discuss the extent, if 
any, of paralysis of the nerves 
involved.

Finally, the examination report(s) must 
provide complete rationale for all 
opinions.

3.  Finally, readjudicate the issues on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


